Name: Commission Regulation (EEC) No 3482/84 of 11 December 1984 amending quantitative limits fixed for imports of certain textile products originating in Czechoslovakia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 326/ 18 Official Journal of the European Communities 13 . 12. 84 COMMISSION REGULATION (EEC) No 3482/84 of 11 December 1984 amending quantitative limits fixed for imports of certain textile products originating in Czechoslovakia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Articles 7 and 9 (2) thereof, Whdreas, by Regulation (EEC) No 3589/82 quantita ­ tive limits agreed with third countries are shared between the Member States for 1984 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Czechoslovakia has asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas, under Article 9 (2) of Regulation (EEC) No 3589/82, quantitative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in Czechoslovakia, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby amended for 1984 as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1984. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 374, 31 . 12. 1982, p. 106. 0 OJ No L 380, 31 . 12. 1983, p. I. 13. 12. 84 Official Journal of the European Communities No L 326/ 19 ANNEX Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1984 2 55.09 TonnesCzecho ­ slovakia UK IRL 294 465 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics : 55.09-03, 04, 05, 06, 07, 08, 09, 10, 11 , 12, 13, 14, 15, 16, 17, 19, 21 , 29, 32, 34, 35, 37, 38, 39, 41 , 49, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63, 64, 65, 66, 67, 68, 69, 70, 71 , 73, 75, 76, 77, 78, 79, 80, 81 , 82, 83, 84, 85, 87, 88, 89 , 90, 91 , 92, 93, 98, 99 Tonnes19 61.05 A Czecho ­ slovakia F EEC 419 12 98461.05-20 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 15 ECU/kg net weight B. Other : Handkerchiefs of woven fabric, of a value of not more than 15 ECU/kg net weight B I III 61.05-30, 99 36 Tonnes51.04 Bill Czecho ­ slovakia D F 380 65 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elasto ­ meric yarn 51.04-55, 56, 58, 62, 64, 66, 72, 74, 76, 81 , 89 , 93, 94, 97, 98 117 54.05 Woven fabrics of flax or of ramie Tonnes54.05-21 , 25, 31 , 35, 38 , 51 , 55, 61 , 68 Czecho ­ slovakia I EEC 299 1 770